DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one additional cavity including an additional capacitor formed on the second surface, as recited in claims 3 and 7, and the additional cavity formed on the first surface, as recited in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
In claim 1, line 3, the recitation of “the integrated circuit, the integrated circuit” should be changed to “the integrated circuit die, the integrated circuit die”, for clarity.  
In claim 3, line 4, the recitation of “the further surface” should be changed to “the fourth surface”, for clarity.
Appropriate correction is required.

Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 7 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recited one or more cavities formed in the first surface of the substrate.  Claims 3 and 7, which are separately depending on claim 1, recite an additional cavity with an additional capacitor formed in the second surface of the substrate, opposite the first surface.  The specification and the drawings, however, only disclose the cavity is formed in either the first surface or the second surface, but not in both surfaces.

Claim 15 recited one or more cavities formed in the second surface of the substrate.  Claim 18, which is depending on claim 15, recites an additional cavity formed in the first surface of the substrate, opposite the second surface.  The specification and the drawings, however, only disclose the cavity is formed in either the first surface or the second surface, but not in both surfaces. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the additional circuits”" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear where the additional circuits are located with respect to the chip package.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21-23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (US 2014/0246773).
Kent discloses, as shown in Figures, a chip package comprising:
	an integrated circuit die (10, [0029]) comprising a power distribution circuit (PMIC) configured to control distribution of power to one or more circuits of the integrated circuit die, the integrated circuit die comprising one or more capacitors (16, [0030], [0033]) extending from a surface of the integrated circuit die that includes interconnect pads (not shown, but inherently there for connecting to the bumps/balls 33/35), each capacitor being connected to the power distribution circuit by conductors in a manner that decoupled the one or more circuits of the integrated circuit die from the power distribution circuit; and
	a substrate (20) different from the integrated circuit die and having (i) a first surface on which the integrated circuit die is mounted via the interconnection pads of the integrated circuit die and (ii) a second surface opposite the first surface, the substrate comprising one or more cavities (25) formed in the first surface, each cavity extending from the first surface into the substrate to a third surface between the first surface and the second surface, and each cavity being configured to receive at least one of the one or more capacitors when the integrated circuit die is mounted on the first surface of the substrate, 
	wherein each of the one or more cavities and each of the one or more capacitors are arranged under a core power distribution area of the integrated circuit die that includes the power distribution circuit, and
	wherein the core power distribution area is a partial area of the integrated circuit die that includes the power distribution circuit.

Regarding claim 2, Kent discloses each cavity is formed on the first surface and extends from the first surface into the substrate.

Regarding claim 21, Kent discloses each of the one or more capacitors is connected in parallel with the one or more circuits [Figures].

Regarding claim 22, Kent discloses the one or more circuits comprise a processor core (PMIC).

Regarding claim 23, Kent discloses conductors connect each capacitor to the power distribution circuit using a least resistive path of multiple available paths [Figures], [0021].

Regarding claim 27, Kent discloses one or more capacitors are not coupled to the substrate [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-7, 15-16, 18 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent (US 2014/0246773) in view of Jones et al. (US 2008/0142961).
Regarding claim 3, Kent discloses the claimed invention including the chip package as explained in the above rejection.  Kent does not disclose the chip package further comprising at least one additional cavity formed on the second surface and extends from the second surface into the substrate, wherein each additional cavity includes an additional capacitor that extends from a fourth surface of the substrate past the second surface, wherein the fourth surface is between the first surface and the second surface.  However, Jones et al. discloses a chip package comprising a substrate (104) having a first surface and a second surface opposite the first surface, and an additional cavity (150) includes an additional capacitor (106) extending from the first surface, the second surface, or both surfaces into the substrate.  Note Figures 1-11 and [0034]-[0035] of Jones et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip package of Kent comprising at least one additional cavity formed on the second surface and extends from the second surface into the substrate, wherein each additional cavity includes an additional capacitor, such as taught by Jones et al. in order to have the desired arrangement/configuration.

Regarding claim 5, Kent and Jones et al. disclose the substrate includes a via in which a conductor is routed from the at least one additional capacitor through the substrate and to a contact of the integrated circuit die [0020].

Regarding claim 6, Kent and Jones et al. disclose the one or more cavities comprises a plurality of cavities; and
	the substrate includes substrate walls between adjacent cavities (not shown, [0034]-[0035]).

Regarding claim 7, Kent discloses the claimed invention including the chip package as explained in the above rejection.  Kent further discloses the second surface comprises a ball grid arrange with a plurality of interconnection pads (not shown, but inherently there for connecting to the bumps/balls 33/35) that each extend from the second surface to an end of the interconnection pad.  Kent does not disclose the chip package comprising an additional cavity formed on the second surface and that extends from the second surface into the substrate to a fourth surface between the first surface and the second surface, and each capacitor extends out of the cavity without extending past the ends of the interconnection pads.  However, Jones et al. discloses a chip package comprising a substrate (104) having a first surface and a second surface opposite the first surface, and an additional cavity (150) includes an additional capacitor (106) extending from the first surface, the second surface, or both surfaces into the substrate, and each capacitor extends out of the cavity without extending past the ends of the interconnection pads.  Note Figures 1-11 and [0034]-[0035] of Jones et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chip package of Kent comprising an additional cavity formed on the second surface and that extends from the second surface into the substrate to a fourth surface between the first surface and the second surface, and each capacitor extends out of the cavity without extending past the ends of the interconnection pads, such as taught by Jones et al. in order to have the desired arrangement/configuration.

Regarding claim 15, Kent discloses, as shown in Figures, a chip package comprising
	an integrated circuit die (10,[0029]) comprising (i) a core power distribution area (central portion of 10) comprising a partial area of the integrated circuit die having a power distribution circuit configured to distribute power to one or more circuits of the integrated circuit die, (ii) additional circuit areas (peripheral region of 10) located outside the core power distribution area;
	a substrate (20) having (i) a first surface on which the integrated circuit die is mounted and (ii) a second surface opposite the first surface;
	one or more capacitors (16, [0030], [0033]) disposed in at least one of the one or more cavities (25) and being connected to the integrated circuit die, wherein the one or more capacitors are configured to decouple the one or more circuits from the power distribution circuit,
	wherein each of the one or more cavities and each of the one or more capacitors are arranged under the core power distribution area of the integrated circuit die.
Kent discloses each cavity extending from the first surface into the substrate to a third surface between the first surface and the second surface.  Kent does not disclose each cavity extending from the second surface into the substrate.  However, Jones et al. discloses a chip package comprising a substrate (104) having a first surface and a second surface opposite the first surface, and at least one or more cavities (150) extending from the first surface, the second surface, or both surfaces into the substrate.  Note Figures 1-11 and [0034]-[0035] of Jones et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the cavity of Kent extending from the second surface into the substrate, such as taught by Jones et al. in order to have the desired arrangement/configuration.

Regarding claim 16, Kent and Jones et al. disclose the one or more capacitors comprises deep trench capacitors.

Regarding claim 18, Kent and Jones et al. disclose the chip package further comprising an additional cavity formed on the first surface and that extends from the first surface into the substrate to a fourth surface between the first surface and the second surface (Figures 1-11 and [0034]-[0035]).

Regarding claim 24, Kent and Jones et al. disclose each of the one or more capacitors is connected in parallel with the one or more circuits [Figures].

Regarding claim 25, Kent and Jones et al. disclose the one or more circuits comprise a processor core (PMIC).

Regarding claim 26, Kent and Jones et al. disclose conductors connect each capacitor to the power distribution circuit using a least resistive path of multiple available paths [Figures], [0021].

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897